| ]LEMMON, Justice,
concurring in part and dissenting in part.
The evidence established that respondent deceived his client about the involuntary dismissal of the client’s suit because of respondent’s neglect, representing that the matter was active and ongoing. This misconduct, considered in light of a prior reprimand, would normally warrant a medium length suspension. Because the misconduct was six years old, with no intervening history of further misconduct, I concur in the imposition of a nine-month suspension, but dissent from deferring the entire nine months of suspension.